Decision
On January 30,2001, the defendant was sentenced to the following: Count III - VI: Eight (8) year commitment to the Department of Corrections, with three (3) years suspended, on each count, to run concurrently with each other.
On October 12, 2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Meghan Lulf. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that "the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed. However, the Board recommends that the Department of Corrections re-screen the Defendant for non-prison placement.
This was the uniform recommendation of all people involved at the district court level.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. David Cybulski and Member, Hon. Katherine R. Curtis.